HECHT, Justice,
dissenting.
I join in Chief Justice Phillips’ dissenting opinion and write separately only to *941point out one additional consequence of the Court’s opinion.
The statute which the Court construes, former Tex.Rev.Civ.Stat.Ann. art. 1269m, § 26, Act of June 17, 1983, 68th Leg., R.S., ch. 420, § 11, 1983 Tex.Gen. Laws 2246, 2270-2273, was repealed by Act of May 31, 1987, 70th Leg., R.S., ch. 149, § 49, 1987 Tex.Gen. Laws 707, 1307, and recodified as Tex. Local Gov’t Code §§ 143.045,143.073, 143.074. Before its recodification, section 26(b) stated:
Sick leave with pay may be accumulated without limit and may be used while an employee is unable to work because of any bona fide illness. In the event that the said employee can conclusively prove that the illness was incurred while in performance of his duties, an extension of sick leave in case of exhaustion of time shall be granted.
It appears that the Legislature intended no substantive change in moving the provision to the new code. Id. § 1.001(a).1
Essential to the result the Court achieves in this case is its holding that the phrase “bona fide illness” in section 26(b) includes injury. The Court recognizes that if illness includes injury, then the second sentence of section 26(b) would seem to allow an employee injured on duty to continue on sick leave until he has fully recovered, no matter how long that might take. A permanently disabled employee would be entitled to paid sick leave the rest of his life. Rather than reject a construction of the statute which yields so absurd a consequence, as the court of appeals did, the Court attempts to avoid this effect of equating illness and injury by means of the following argument:
In this context, the words “extension of sick leave” mean an advance of sick leave. Therefore, a fire fighter with a line of duty disability is entitled to an advance of sick leave. The sick leave which is advanced must be earned after the fire fighter returns to duty. Therefore, a permanently disabled fire fighter would not be entitled to an advance of sick leave because he would be able to later earn the sick leave advanced to him.
Ante, at 937.
The Court does not appear to recognize the transparent inadequacy of this argument. In the Court’s view, whenever a fire fighter is temporarily disabled, he is entitled to an unlimited advance of sick leave until he has recovered. It is not hard to imagine circumstances in which a fire fighter might require such an extended period of sick leave for one or more temporary disabilities that it would take decades of service to earn back, at the rate of 15 days per year, all the time taken. As long as a fire fighter were disabled just short of permanently, say for only one or two or five or ten or twenty or thirty years, he would be entitled to paid sick leave the entire time, since it would always be possible that he might later earn the sick leave advanced to him. Of course, the fire fighter is not obliged to recompense any unearned sick leave, and he would be free to terminate his employment at any time and never earn back the sick leave advanced to him.
The Court’s construction of section 26(b) unavoidably gives every fire fighter injured on duty and not permanently disabled an indefinite pension. As long as a fire fighter can show that he is only temporarily disabled, even if temporary should be for a very long time, he is entitled to sick leave. Perhaps this is good policy and precisely what the Legislature intended, although the Court does not seem to think so, since it tries to avoid this result. In any event, it is a consequence of today’s decision— whether it should be or not — that the Court cannot escape.
Wrenching one part of a writing from its context often leaves other parts sharp and twisted, their meaning misshapen. The *942damage done may be irreparable. It is here, I think, and accordingly I dissent.

. The new provision which corresponds to section 26(b) is section 143.045(b), which states: “A fire fighter or police officer may accumulate sick leave without limit and may use the leave if unable to work because of a bona fide illness. If an ill fire fighter or police officer exhausts the sick leave and can conclusively prove that the illness was incurred in the performance of duties, an extension of sick leave shall be granted.”